         Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


WALTER PETTAWAY
as administrator of the Estate
of Joseph Lee Pettaway, deceased,                                Civil Action
                      Plaintiffs,                            2:19-cv-0008-GMB
       versus                                               Jury Trial Demanded

NICHOLAS D. BARBER
and MICHAEL D. GREEN,
                      Defendants.



                                FIRST AMENDED COMPLAINT

                          Nature of the Action, Jurisdiction and Venue

       1. This is a civil action brought pursuant to 42 U.S.C. §1983, et seq., to recover damages
for violations of the Fourth or Fourteenth Amendments to the U.S. Constitution by City of
Montgomery policemen Nicholas D. Barber and Michael D. Green, acting under color of state law,
which were a proximate cause of the death of Joseph Lee Pettaway on July 8, 2018, in
Montgomery, Alabama.

       2. This Court has jurisdiction of this civil action and the claims made herein pursuant to
28 U.S.C. §1343(3).

       3. This civil action is properly venued in the Northern Division of this Court pursuant to
28 U.S.C. §1391.

                          Nature of the Action, Jurisdiction and Venue

       4. This is a civil action brought pursuant to 42 U.S.C. §1983, et seq., to assert claims and
recover damages for violations of the Fourth or Fourteenth Amendments to the U.S. Constitution
by Defendants City of Montgomery policemen Nicholas D. Barber and Michael D. Green, who

                                                                                                 1
         Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 2 of 8



while acting under color of state law, proximately caused of the death of Joseph Lee Pettaway on
July 8, 2018, in Montgomery, Alabama; and to assert a pendant state law wrongful death claim
arising therefrom.

       5. This Court has original jurisdiction of this civil action pursuant to 28 U.S.C. §1321 and
1343(a)(3)-(4) as Plaintiff asserts claims arising under the laws of the United States including 42
U.S.C. §1983 and the Fourth or Fourteenth Amendments of the United States Constitution.
This Court has supplemental jurisdiction over Plaintiff’s state law wrongful death claim
pursuant to 28 U.S.C. §1367(a), because that claim arises out of the same operative facts and
is so related to the federal claims that it forms a part of the same case or controversy under
Article III of the United States Constitution.

        6. Venue is proper in this Court under 28 U,S.C. §1391(b) because all defendants
reside in the Middle District of Alabama and all incidents, events, actions, and occurrences
giving rise to these causes of action occurred in the Middle District of Alabama.

                                             Parties
       7. Plaintiff Walter Pettaway is the brother of Joseph Lee Pettaway, deceased, and is
the duly appointed Administrator of the Estate of Joseph Lee Pettaway, deceased.

       8. Defendants Nicholas D. Barber and Michael D. Green are Montgomery Police
Department (MPD) policemen who, acting under color of law and within the line and scope
of their duties for the MPD, went to and were present at 3809 Cresta Circle on July 8, 2018,
when a MPD police dog, which they intentionally released and commanded to attack Joseph
Lee Pettaway, did attack and kill Joseph Lee Pettaway at that address.

       9. All claims made herein are made against defendants in their individual capacity;
defendants are alleged to have acted under color of state law in all acts and omissions alleged
herein and are alleged to have acted at all times within the line and scope of their authority.

                               Allegations Common to All Claims
       10. During the spring and summer of 2018, Joseph Lee Pettaway assisted in making repairs
to a small, one-story, approximately 960 square foot, six-room house located at 3809 Cresta Circle
(“'the house”) in Montgomery, Alabama. In July, 2018, both the power company and the


                                                                                                  2
         Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 3 of 8



Montgomery Water Works Board had discontinued or turned off their services to the house and it
was not being inhabited as a full time residence.

       11. On Saturday, July 7, 2018, Mr. Pettaway worked at the house doing primarily clean-
up and yard work.

       12. After completing work that Saturday evening, Mr. Pettaway and at least one other
worker at the house grilled their supper on an outdoor barbeque grill and ate supper at the house.
All others besides Mr. Pettaway left the house that night around 11:00 PM. It is not known whether
Mr. Pettaway left the house prior to arrival of Defendants Barber and Green at the house
approximately two hours later.

       13. Approximately two hours later that night, the Montgomery Police Department received
a telephone call report from an informant that there was an unknown person inside the house.

       14. Upon information and belief, at the time of this telephone call the identity of this
informant was either not known to and/or was not verified by the MPD and was therefore
effectively an anonymous informant; was not known to be a proven and reliable informant; and
had not previously provided verified truthful and trustworthy information to the MPD.

       15. Several Montgomery policemen, including Defendants Barber and Green, and the
police dog assigned to Defendant Green went to the house to investigate the report of this unknown
person’s presence in the house.

       16. At the time that Defendants Barber and Green arrived at the house and at the time they
released the police dog into the house, with regard to the person reportedly in the house,
Defendants Barber and Green had no reliable information or evidence about that alleged person’s:
               (a) identity,

               (b) right or license to be in the house,

               (c) purpose for being in the house,

               (d) activities in the house,

               (e) possession of any weapon, or

               (f) danger he or she posed to anyone.



                                                                                                3
         Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 4 of 8



       17. Upon arriving at the house, Defendants Barber and Green did not go into the house to
investigate, but instead shouted for whoever was inside the house to come out.

       18. Joseph Lee Pettaway, who was in the house, either did not hear these shouts or if he
did hear them, did not respond to them in any manner audible to Defendants Barber and Green.

       19. Without any additional information other than this anonymous and unverified report
that an unknown man, woman or child was in the house, Defendant Barber released a large police
dog which was trained to attack persons with his teeth into the house; this police dog was
unaccompanied, unattended and was not subject to control by Defendants Barber or Green or any
other policeman after the dog entered the house.

       20. The deployment or release of this police dog into the house under these circumstances
violated the MPD’s own guidelines for its canine unit division, was contrary to established
principles and guidelines for canine units that are adhered to by responsible, law-abiding police
departments, and was an unlawful and excessive use of force in violation of the Fourth or
Fourteenth Amendment.

       21. Defendant Green and possibly other Montgomery policemen who also lacked any
reliable information or evidence regarding the matters alleged in paragraph 15, acquiesced, and at
the very least, tacitly approved and authorized this use of force, i.e., the release into the house of
the large police dog which was trained to attack persons with his teeth.

       22. Defendants Barber and Green released and/or approved or acquiesced in the release of the
police dog into the house for the purpose, with the intent, and with the knowledge that the dog would
attack the unknown person in the house—man, woman, or child—with its teeth.

       23. At no time prior to Joseph Lee Pettaway’s death that night did Mr. Pettaway:
               a. actively resist or make any threats to MPD police,
               b. give any basis for reasonable suspicion he was armed or dangerous, or
               c. attempt to flee from MPD police.

       24. At the time Defendants Barber and Green released the police dog into the house, they
had no reliable information or evidence that the unknown, unidentified person in the house:
               a. was a man, woman or child,
               b. was committing or had committed any serious or violent criminal offense,

                                                                                                    4
          Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 5 of 8



                  c. had any criminal intent,
                  d. was armed with any type of weapon, or
                  e. posed any immediate danger to MPD police or others.

        25. Prior to releasing the police dog into the house, Defendants Barber and Green did not
employ any other less dangerous or less violent actions, means, methods, or equipment to:
                  a. investigate any further prior to the release of the dog or
                  b. determine whether it was a man, woman or child in the house or
                  c. determine the identity of the person in the house or
                  d. determine the person’s purpose for being in the house or
                  e. determine the person’s license or right to be in the house or
                  f. determine whether the person was armed with any weapon or
                  g. determine whether the person posed any danger to anyone, or
                  h. have the man, woman or child in the house peaceably leave the house.

        26. Defendants Barber and Green released or authorized the release of the police dog
unaccompanied and unattended into the house without any effective means of controlling the dog
while in the house or of controlling the violent attack that Defendants knew the dog would make
and which the dog did make on Mr. Pettaway, i.e., the dog was not subject to any effective and
timely means of control by Defendants Barber and Green.

        27. As the MPD police Defendants Barber and Green expected, intended, and knew that it
would, the police dog ferociously and unrelentingly attacked Joseph Lee Pettaway within the
small, confined space of the house by ripping and tearing at Mr. Pettaway without the MPD police
having any effective means of timely control or restraint or cessation of the vicious attack of the
police dog.

        28. From the screams and/or pleas of Mr. Pettaway heard by Defendants Barber and Green
during the attack, they knew that the police dog was attacking Joseph Lee Pettaway and knew that
he was being violently injured by the dog, i.e., he was being mauled and his flesh was being torn
and ripped by the police dog; and that until Defendants Barber and Green stopped this violent
attack, the police dog would continue to maul and violently attack, injure, and tear at Mr. Pettaway
with its teeth.



                                                                                                  5
         Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 6 of 8



       29. After the police dog began attacking Mr. Pettaway inside the house, the police dog
continued its violent attack on Mr. Pettaway until his femoral artery was severed, prior to which
neither Defendants Barber and Green nor any other MPD policeman entered the house, intervened
or took any actions that effectively restrained or ceased the police dog’s attack on Mr. Pettaway.

       30. The dog’s attack caused lacerations to Mr. Pettaway’s body, the most severe of which
occurred when the police dog’s teeth ripped into Mr. Pettaway’s groin area and severed the femoral
artery approximately where Mt. Pettaway’s leg joined his lower torso.

       31. The violent severing of Mr. Pettaway’s femoral artery by the police dog’s teeth during
this violent attack was a proximate cause of Mr. Pettaway’s death from exsanguination or loss of
blood and/or shock.

                                  FIRST CLAIM FOR RELIEF
                                      Unlawful Seizure
                           Fourth Amendment violation, §1983 liability

       32. Plaintiff realleges and incorporates every allegation contained in paragraphs 1 through
31.

       33. At the time Defendants Barber and Green arrived at 3809 Cresta Circle, they had no
reliable information or evidence and no reliable basis for a reasonable suspicion that there was
anyone inside the house at that address or that any such person that may be in the house was
committing or had committed any serious criminal offense or was armed or posed any immediate
danger to anyone.

       34. There was no lawful basis to make a seizure of Joseph Lee Pettaway, whether such
seizure was effected as a warrantless arrest or as a Terry stop.

       35. The seizure of Joseph Lee Pettaway which was initiated by the uncontrolled and
unaccompanied release of a violent police dog and which was intended to be effected by the dog’s
violent attack on Mr. Pettaway with the dog’s teeth was an unreasonable seizure in violation of the
Fourth Amendment.

       36.   Defendants Barber and Green’s unlawful seizure and violation of Joseph Lee
Pettaway’s Fourth Amendment rights was a proximate cause of or the moving force behind the
death of Joseph Lee Pettaway.

                                                                                                     6
         Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 7 of 8



                                 SECOND CLAIM FOR RELIEF
                              Unlawful and Excessive Use of Force
                   Fourth or Fourteenth Amendment Violations, §1983 liability

       37. Plaintiffs reallege all of the allegations of the preceding paragraphs 1 through 30.

       38. The release of a police dog with the knowledge or intent that the dog will attack a
citizen is a use of force subject to the limitations and constraints of the Fourth or Fourteenth
Amendment to the U.S. Constitution.

       39. Under clearly established law, the use of force by Defendants Barber and Green in the
manner and in the circumstances of this police dog attack, including:
                a. the unrestrained and uncontrolled release of the police dog into a confined space,
                b. with knowledge and/or intent that the dog would attack any man, woman or child
                within that confined space, unattended by any policeman or handler,
                c. on a person who was not fleeing from, nor threatening any police or other persons
                and
                d. who police had no knowledge or reliable information was committing or had
                committed any violent or serious crime, nor who posed any immediate threat to the
                safety of the MPD policemen or others, and
                e. with knowledge that the police dog would continue to attack, maul, lacerate, and
                violently injure the citizen until the dog was restrained,

                f. coupled with delay, after the unknown person was known to have been attacked
                by the dog, in effectively restraining or disengaging the police dog from this attack

                g. was, in these circumstances, an unwarranted, excessive, and unlawful use of
                force that violated the Fourth or Fourteenth Amendment to the U.S. Constitution.

       40. Defendants Barber and Green’s unwarranted, excessive, and unlawful use of force in
violation of the Fourth or Fourteenth Amendment was a proximate cause of the death of Joseph
Lee Pettaway.

       WHEREFORE Plaintiffs demand judgment against Defendants Barber and Green in such
sum as the jury may reasonably determine to punish them for causing the wrongful death of Mr.
Pettaway, for the costs of this action, for reasonable attorney’s fees pursuant to 42 U.S.C. §1988,
and such further additional, necessary or proper relief the Court deems appropriate.



                                                                                                   7
         Case 2:19-cv-00008-GMB Document 21 Filed 03/22/19 Page 8 of 8



                                  THIRD CLAIM FOR RELIEF

                                 Wrongful Death under state law
                                    §6-5-410, Code of Alabama

       41. Plaintiff realleges and incorporates the allegations contained in paragraphs

       42. Defendants Barber and Green were guilty of negligence in the aforesaid acts and
omissions.

       43. The negligence of Defendants Barber and Green was a combined and concurring
proximate cause of the death of Joseph Lee Pettaway.

       WHEREFORE Plaintiffs demand judgment against Defendants Barber and Green for
punitive damages in such sum as the jury may determine to be necessary and appropriate to punish
them and to deter them and others from such negligence in the future, for the costs of this civil
action and such other further additional, necessary or proper relief the Court deems appropriate.

                                               /s/ Griffin Sikes, Jr.
                                               Griffin Sikes, Jr.
                                               Attorney for Plaintiff
                                               Post Office Box 11234
                                               Montgomery, Alabama 36111
                                               Phone: 334.233.4070
                                               E-mail: sikeslawyer@gmail.com

                                               /s/ H. E. Nix, Jr.
                                               H. E. Nix, Jr.
                                               Attorney for Plaintiff
                                               7515 Halcyon Pointe Drive
                                               Montgomery, AL 36117
                                               Phone: 334.279.7770
                                               E-mail: cnix@nixattorney.com


                                           Jury Demand

       Plaintiff demands trial by jury of all issues in this cause.

                                               /s/ Griffin Sikes, Jr.
                                               Of Counsel

                                                                                                    8
